OPINION — AG — ** SCHOOL ELECTION — VACANCIES — BY WARD ** A QUESTION HAS ARISEN IN THE CLAREMORE SCHOOL DISTRICT AS TO WHAT POSITIONS SHOULD BE FILLED AT THE ELECTION THIS YEAR ON THE BOARD OF EDUCATION, AND WE NEED AN OPINION. THE PRESENT INCUMBENT OF THE POSITION THAT HAS BEEN CALLED THE WARD I POSITION HAS FILED FOR RE ELECTION AND HAS NO OPPOSITION. A RESIDENT OF WARD 4 HAS FILED FOR THE POSITION THAT HAS THERETOFORE BEEN CALLED WARD 4 POSITION. THREE RESIDENTS OF THE OUTLYING TERRITORY HAVE FILED FOR THE POSITION THAT HAS THERETOFORE BEEN KNOWN AS OUTLYING TERRITORY POSITION. SEE OPINION. (ELECTORS, VOTERS, VACANCY, LAND, MEMBERS, QUALIFICATIONS) CITE: 70 O.S. 4-7 [70-4-7], 70 O.S. 186 [70-186] (1941), 70 O.S. 188 [70-188], OPINION NO. JANUARY 10, 1953 — HODGE (J. H. JOHNSON)